NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         February 05, 2015

      Hon. Juan Angel Guerra                       Preston Neel
      Law Office of Juan Angel Guerra              Bradley Arant Boult Cummings LLP
      1021 Fair Park Blvd                          1819 5th Ave N
      Harlingen, TX 78550-2300                     Birmingham, AL 35203-2120
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00712-CV
      Tr.Ct.No. CL-12-2446-B
      Style:    Martin Almazan and Irasema Salinas v. Deutsche Bank Trust Company
                Americas as Trustee for Rali 2007QS3 by and through its servicer-in-fact,
                GMAC Mortgage, LLC


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: County Court at Law No. 2 (DELIVERED VIA E-MAIL)
           Hon. Arturo Guajardo Jr., Hidalgo County Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)